10/11/2021
           IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                            AT KNOXVILLE
                         Assigned on Briefs September 28, 2021

                DOMINICK RATLIFF v. STATE OF TENNESSEE

                   Appeal from the Criminal Court for Knox County
                    Nos. 116231, 116342    Kyle A. Hixson, Judge
                      ___________________________________

                             No. E2020-01664-CCA-R3-PC
                        ___________________________________


In Case No. 113496, Dominick Ratliff, Petitioner, pled guilty to possession with intent to
deliver more than 0.5 grams of methamphetamine in a drug-free zone and received a
sentence of fifteen years’ incarceration with a 100 percent release eligibility. In Case No.
112791,1 Petitioner pled guilty to possession with intent to deliver more than 0.5 grams of
methamphetamine and simple possession of a Schedule IV controlled substance. Pursuant
to the plea agreement, Petitioner received concurrent sentences of eight years’
incarceration with a thirty percent release eligibility and eleven months and twenty-nine
days’ incarceration, respectively. The trial court ran the sentences in both cases
concurrently, for an effective fifteen-year sentence with a 100 percent release eligibility.
Petitioner filed a timely post-conviction petition, alleging in part that his plea was
unknowing and involuntary. The post-conviction court denied relief, and Petitioner now
appeals. Following a thorough review of the record and law, we affirm the judgment of
the post-conviction court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT L. HOLLOWAY, JR., J., delivered the opinion of the court, in which ROBERT H.
MONTGOMERY, JR., and TIMOTHY L. EASTER, JJ., joined.

J. Liddell Kirk, Knoxville, Tennessee, for the appellant, Dominick Ratliff.

Herbert H. Slatery III, Attorney General and Reporter; Edwin Alan Groves, Jr., Assistant
Attorney General; Charme P. Allen, District Attorney General; and TaKisha Fitzgerald,
Assistant District Attorney General, for the appellee, State of Tennessee.



       1
          The judgment forms for Case No. 112791 do not appear in the record; however, we gleaned
Petitioner’s sentences in this case from the guilty plea submission hearing transcript.
                                       OPINION

                           Factual and Procedural History

                            Guilty Plea Submission Hearing

       On April 22, 2019, the State presented the following facts to support Petitioner’s
guilty plea:

              The proof would be that the incident occurred -- first, in docket
      number 112791, the incident occurred on October 6th, 2017, [on] Dunhill
      Way. Officers arrived on the scene for a possible drug overdose. And as the
      officers [] entered the apartment, paramedics and fire department were
      rendering aid to [Petitioner] because he had overdosed on heroin.
      [Petitioner] was transported to Fort Sanders Hospital for further treatment.

             In plain view, sitting on the couch was a purple Crown Royal bag.
      The bag was opened and the officers could see a large amount of cash in the
      bag. Upon further investigation, the officers opened the bag and found
      $2,350 in cash and a large plastic bag containing three smaller bags. The
      smaller bag contained a clear, crystal-like substance believed to be crystal
      meth. One bag weighed two ounces and the two smaller bags weighed an
      ounce each, for a total of four ounces.

             The bag was sitting beside [Petitioner]’s two cell phones on the couch.
      There’s a witness, Ms. Goins, who was also in the apartment and admitted
      [to] Investigator Spence [that] the drugs and money belonged to [Petitioner]
      and [that] he sells crystal meth to support his heroin addiction.

              Further proof would be that those phones were confiscated and
      analyzed. Further proof would be that warrants were placed on file for
      [Petitioner]. Officers with the Knoxville Police Department were aware of
      [Petitioner] and that he had these outstanding warrants.

             The proof would be that in docket number 113496, that officers with
      the Knoxville Police Department, that they did encounter [Petitioner] while
      he was sitting in a pickup truck off Cansler. And this location was within
      1,000 feet of a public elementary school.

            Proof would be that they encountered [Petitioner] to serve the
      warrants that were outstanding on him. When they got [Petitioner] out of the
                                          -2-
        truck, they put him in custody. And in the vehicle officers recovered a large
        bag of methamphetamine, more than 26 grams of methamphetamine. The
        proof would be that this took place within 1,000 feet of the school.

               Further proof would be that the drugs that were confiscated for this
        incident that occurred on October 14th w[ere] sent to TBI for analysis. Based
        upon the examination, TBI concluded that it was well over 27 grams of
        methamphetamine, a Schedule II controlled substance.

               Proof would be that the drugs . . . in the first incident w[ere] sent to
        TBI and, again, those drugs -- TBI was able to determine that it was meth
        and it was 111 grams of methamphetamine, a Schedule II controlled
        substance.

               Analysis of the cell phone revealed that [Petitioner] had talked about
        selling -- the price of methamphetamine. Further proof would be that all
        these events took place in Knox County.

               The amount of meth, the manner in which it was packaged, the lack
        of use paraphernalia and because of the text messages, officers were able to
        determine that the meth was packaged with the intent to resell. Additionally,
        there was marijuana in the first incident and that was in an amount for
        personal use.

              Further proof would be that all these events took place in Knox
        County.

                              Post-Conviction Petition and Hearing

      Petitioner filed a timely pro se post-conviction petition2 and an amended petition
through counsel, arguing that his guilty plea was involuntary and unknowing and that he
was denied the effective assistance of counsel.

        At the post-conviction hearing, Petitioner testified that, prior to his guilty plea, he
met with trial counsel and her private investigator. He explained that, at the time of the
offense, he was 709 feet away from the school and that he was told the drug-free zone
statute was going to change from 1,000 feet to 500 feet soon thereafter. Petitioner stated
        2
          Petitioner also filed a pro se Rule 36.1 Motion to Correct Illegal Sentence, a pro se Motion to
Withdraw Guilty Plea, a pro se Petition for Sentencing Relief, and a pro se Motion for Compassionate
Release Due to Extraordinary and Compelling Reasons or to Vacate Sentence. These four motions were
included as Exhibits in the post-conviction hearing.
                                                  -3-
that “they” said that “[t]he law’s changed. When they change, I promise, you’ll get back
into court. You’ll be back.”

       Petitioner recalled that trial counsel explained the charges against him but did not
remember if she showed him a map or anything indicating one offense occurred in a drug-
free zone. Petitioner said that trial counsel and the investigator both believed that the
offense occurred within the drug-free zone. Petitioner stated that trial counsel had no
strategy to defend him. He explained that “the whole time she was like it was cut and
closed. . . . You going to get found guilty.” Petitioner said that he told trial counsel he had
overdosed on methamphetamine but that trial counsel never “point[ed] out [his] addiction.”

       Petitioner recalled:

       [I]t’s been rumors about, you know, you know -- how [General Fitzgerald]
       get down so explicit with the judge, and “You fixing to get smacked,” so of
       course I’m spooked at that point. Let’s go ahead -- I’m fixing to go ahead
       and take this [plea] because I know how [General Fitzgerald] get down, and
       I ain’t fixing to play with this woman.

       Petitioner stated that he agreed to the plea bargain to “do away with all the tears and
[his] people crying.” Petitioner testified that trial counsel told him, “I can’t tell you what
to do but . . . this [plea] is the best thing.” He agreed that trial counsel’s advice was right
because he did not want to “mess with” the prosecutor. Petitioner testified that trial counsel
told him, “You’ll probably get a fair trial,” but Petitioner knew how tough the prosecutor
was and did not believe that he would get a fair trial. He said he thought that, based on
“people” who had been “released on appeal,” the prosecutor would “hold back some
evidence, anything.”

       On cross-examination, Petitioner agreed that, in his pro se motions to withdraw his
guilty plea and for a reduction of sentence, he did not allege that trial counsel told him that
he would “get the time back if the law changed[.]” Petitioner agreed that, at the time of
the offenses, his girlfriend told police that Petitioner sold methamphetamine to support his
heroin addiction. Petitioner recalled that, during the guilty plea submission hearing, he
told the trial court that no one had threatened or coerced him into pleading guilty.

       Trial counsel testified that she filed a Motion to Suppress and that it was denied.
She explained to Petitioner that, if he went to trial and was convicted, she would be able to
appeal the suppression issue. She recalled that she spent “many hours” preparing for trial
and that she did not receive a plea offer from the State until the day of trial. Trial counsel
stated that she had prepared a trial strategy using Petitioner’s addiction to show that the

                                             -4-
drugs were for personal use and not for sale or delivery. She went over the map with
Petitioner showing his location relative to the school.

       Trial counsel said that she explained to Petitioner the implications of the drug-free
zone law to his sentence. Trial counsel testified that she told Petitioner that, due to the
drug-free zone statute, his sentence from a trial would likely be “way more than [fifteen]
years.” She said that Petitioner wanted a plea offer and told her, “Get me an offer less than
that.” Once the State made the offer on the scheduled date of trial, trial counsel told
Petitioner, “I cannot make that decision for you. You know, you have the [fifteen]-year
offer. If we go to trial, you’re going to get, you know, sentenced [to] more than [fifteen]
years.”

       Trial counsel did not recall telling Petitioner that he would not get a fair trial if he
rejected the plea offer. She did not recall telling Petitioner anything about the possible
makeup of the jury. Trial counsel denied that she ever told Petitioner that his plea or
sentence would change if the law changed. She explained:

       I will say in meeting with [Petitioner,] we discussed he didn’t agree with the
       thousand square feet, you know, from the drug-free zone. He thought that
       was ridiculous. I told him, I said, you know, “I can’t you know, there’s a lot
       of people that don’t agree with it, but that is the law. You know, it could
       change some day in the future, but today this is the law. It could change
       some day.”

Trial counsel explained, “I absolutely didn’t say, ‘If the law changes, you’ll be back in
court.’ That, I did not say.” Trial counsel stated that she and Petitioner did not discuss the
possible change in the drug-free zone law on the day Petitioner was offered the plea.

       On cross-examination, trial counsel explained that she had seven years’ experience
as a criminal defense attorney and that she received several advocacy awards. She said
that, when she received Petitioner’s case, she immediately employed a private investigator.
She explained that she met with Petitioner many times and went over trial strategy and the
strengths and weaknesses of his case.

       Sean Rice testified that he was hired as a private investigator for Petitioner’s case.
Mr. Rice stated that he and trial counsel met with Petitioner and showed Petitioner videos
from discovery. He said that he was present on the day Petitioner received his plea offer
and that he did not recall trial counsel ever saying anything to Petitioner about getting “time
back” if the law changes. He did not recall any discussion with Petitioner regarding
whether the drug-free zone law would change. Mr. Rice remembered explaining to

                                             -5-
Petitioner that he was within the 1,000-foot boundary around a school at the time of the
offense and remembered showing Petitioner a “KGIS” map.

                           Order Denying Post-Conviction Relief

        In a written order, the post-conviction court found that Petitioner “knew he would
be found guilty” at trial and that he pled guilty in part to “avoid the tears of his family.” It
stated that Petitioner testified that trial counsel could not “tell him what to do” regarding
the plea offer and that she told Petitioner he would receive a fair trial if he rejected the
offer. It found that Petitioner’s assessment that he would not receive a fair trial was “based
upon his own personal opinion of the prosecutor assigned to the case.” The post-conviction
court concluded that Petitioner’s plea was knowing and voluntary and that trial counsel
was not deficient in her recommendations regarding the plea.

        The post-conviction court accredited the testimony of trial counsel and Mr. Rice
that trial counsel never advised Petitioner that his sentence would change if the drug-free
zone statute changed. It concluded that this ground was waived because it was not pled in
the post-conviction petition but was only raised at the post-conviction hearing. It further
concluded that Petitioner failed to prove that trial counsel was deficient because trial
counsel did not advise Petitioner that his sentence would change if the law changed.

      Based on these findings, the post-conviction court denied relief. This timely appeal
follows.

                                           Analysis

       On appeal, Petitioner contends that his guilty plea was unknowing and involuntary.
Petitioner argues that his testimony at the post-conviction hearing “revealed confusion
generally about his culpability in the case, the reasons he pled guilty, what all he discussed
about the evidence in his case with [t]rial [c]ounsel, whether his guilty plea was a final
resolution of his case, and even the actual effective sentence he received.” He argues that,
“perhaps” he was “unable to reasonably evaluate the terms of the offered plea bargain
against the option of going to trial on the charges against him.”

       The State responds that Petitioner “actively sought a plea and was not induced to
plea due to a lack of understanding the proof or law.”

       Whether a guilty plea is intelligent and voluntary is a mixed question of law and
fact. Jaco v. State, 120 S.W.3d 828, 830-31 (Tenn. 2003). Therefore, in such cases we
review the post-conviction court’s findings of fact de novo with a presumption of

                                             -6-
correctness. Id. The post-conviction court’s findings of law are reviewed purely de novo.
Id.

        When reviewing a guilty plea, this court looks to both the federal standard as
announced in the landmark case Boykin v. Alabama, 395 U.S. 238 (1969), and the state
standard as announced in State v. Mackey, 553 S.W.2d 337 (Tenn. 1977), superseded on
other grounds by Tenn. R. Crim. P. 37(b) and Tenn. R. App. P. 3(b). Don Allen Rodgers
v. State, No. W2011-00632-CCA-R3-PC, 2012 WL 1478764, at *5 (Tenn. Crim. App. Apr.
26, 2012). Under the federal standard, there must be an affirmative showing that the plea
was “intelligent and voluntary.” Boykin, 395 U.S. at 242. Likewise, the Tennessee
Supreme Court has held that “the record of acceptance of a defendant’s plea of guilty must
affirmatively demonstrate that his decision was both voluntary and knowledgeable, i.e. that
he has been made aware of the significant consequences of such a plea . . . .” Mackey, 553
S.W.2d at 340. “[A] plea is not ‘voluntary’ if it is the product of ‘[i]gnorance,
incomprehension, coercion, terror, inducements, [or] subtle or blatant threats . . . .”
Blankenship v. State, 858 S.W.2d 897, 904 (Tenn. 1993) (quoting Boykin, 395 U.S. at 242-
43).

       In order to determine whether a plea is intelligent and voluntary, the trial court must
“canvass[] the matter with the accused to make sure he has a full understanding of what
the plea connotes and of its consequence.” Boykin, 395 U.S. at 244. The trial court looks
to several factors before accepting a plea, including:

       [T]he relative intelligence of the defendant; degree of his familiarity with
       criminal proceedings; whether he was represented by competent counsel and
       had the opportunity to confer with counsel about the options available to him;
       the extent of advice from counsel and the court concerning the charges
       against him; and the reasons for his decision to plead guilty, including a
       desire to avoid a greater penalty that might result from a jury trial.

Blankenship, 858 S.W.2d at 904; Howell v. State, 185 S.W.3d 319, 330-31 (Tenn. 2006).
Once the trial court has conducted a proper plea colloquy, it discharges its duty to assess
the voluntary and intelligent nature of the plea and creates an adequate record for any
subsequent review. Boykin, 395 U.S. at 244.

       Statements made by a petitioner, his attorney, and the prosecutor during the plea
colloquy, as well as any findings made by the trial court in accepting the plea, “constitute
a formidable barrier in any subsequent collateral proceedings.” Blackledge v. Allison, 431
U.S. 63, 73-74 (1977). Statements made in open court carry a strong presumption of truth,
and to overcome such presumption, a petitioner must present more than “conclusory
allegations unsupported by specifics.” Id. at 74.
                                            -7-
       At Petitioner’s guilty plea submission hearing, the trial court asked Petitioner a
series of questions regarding the knowing and voluntary nature of Petitioner’s plea.
Petitioner stated that he was not impaired from drugs or alcohol and that he understood his
sentence would be fifteen years with a 100 percent release eligibility. Petitioner stated that
he understood that he would have a permanent record of conviction which could be used
to enhance any subsequent convictions. Petitioner agreed that he and trial counsel had a
chance to go over the plea agreement prior to the hearing and that he understood it “for the
most part[.]”

        Petitioner said that he understood that, by pleading guilty, he was giving up his right
to a jury trial where he would be presumed not guilty. He understood that, by pleading
guilty, he was giving up the right to confront the witnesses against him and his right to
remain silent. The following exchange occurred:

       THE COURT: [Petitioner], are you entering into this agreement freely and
       voluntarily and knowingly?

       [PETITIONER]: Yeah.

       THE COURT: Has anyone threatened you in any way or promised you
       anything to get you to plead guilty?

       [PETITIONER]: No.

       THE COURT: Are you pleading guilty because you are, in fact, guilty?

       [PETITIONER]: I guess.

       THE COURT: Are you satisfied with the services of your attorney?

       [PETITIONER]: Yeah.

These statements during the plea colloquy, as well as the findings made by the trial court
in accepting the plea, “constitute a formidable barrier in any subsequent collateral
proceedings” and carry a strong presumption of truth. Id. at 73-74.

        Moreover, the post-conviction court found that Petitioner “knew he would be found
guilty” at trial and that he pled guilty in part to “avoid the tears of his family.” It accredited
trial counsel’s testimony and found that trial counsel never told Petitioner that his sentence
would change in the future if the drug-free zone statute changed. The record supports the
post-conviction court’s findings.
                                              -8-
        Further, Petitioner testified at the post-conviction hearing that trial counsel told him
he would receive a fair trial, but Petitioner believed he would not receive a fair trial based
on “rumors” about the prosecutor’s reputation. Such rumors, even if true, do not amount
to “[i]gnorance, incomprehension, coercion, terror, inducements, [or] subtle or blatant
threats” in choosing to accept a plea agreement. Blankenship, 858 S.W.2d at 904; see e.g.,
State v. Robert Martin, No. 36083, 1977 WL 201375, at *3 (Ohio Ct. App. May 26, 1977)
(concluding that a trial court’s “great emphasis” on the prosecutor’s strong ability and
reputation were “irrelevant to the voluntary and understanding nature of the plea”). Trial
counsel testified that she was ready for trial and that Petitioner sought out a plea offer.
Nothing in the record overcomes the “strong presumption of truth” of Petitioner’s
statements in his guilty plea submission hearing. Blackledge, 431 U.S. at 73-74. Petitioner
is not entitled to relief.

                                         Conclusion

       For the foregoing reasons, the judgment of the post-conviction court is affirmed.


                                               ____________________________________
                                               ROBERT L. HOLLOWAY, JR., JUDGE




                                             -9-